IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-73,092-05




EX PARTE JOSEPH MARINE CASTRO, Applicant




ON APPLICATION FOR WRIT OF HABEAS CORPUS
CAUSE NUMBER W07-55994-Q
IN THE 204TH JUDICIAL DISTRICT COURT DALLAS COUNTY




            Per curiam.


O R D E R

           Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure,
the clerk of the trial court transmitted to this Court this application for writ of habeas corpus. 
Ex parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant pleaded guilty and
was convicted of manslaughter and sentenced to fifteen years’ imprisonment.  He did not
appeal his conviction.
           After a review of the record, we find that Applicant’s claim of actual innocence is 
-2-
without merit.  Therefore, we deny relief based on the findings and conclusions of the trial
court.
           All of Applicant’s other claims are dismissed as subsequent. Tex. Code Crim. Proc.
Art. 11.07, § 4.
 
Filed: June 18, 2014
Do not publish